We can safely claim 
that the United Nations summit that has just been 
concluded will have far-reaching implications for our 
Organization. Its outcome has prepared the ground for 
the most radical reform in the entire history of the 
United Nations. An effective response by the family of 
nations to global challenges and threats is the ultimate 
goal of these reforms. Kazakhstan expresses its 
confidence that the United Nations, as a universal 
Organization to which there is no alternative, is in a 
position to achieve that goal. 
 As a matter of principle, Kazakhstan supports 
closer interdependence among the three main pillars of 
the contemporary world: development, freedom and 
peace. Yet the issues of development should continue 
to be the focus of attention of the world community. 
The Millennium Development Goals can be achieved 
only through the active engagement of the entire 
international community on the basis of partnership 
and cooperation. Kazakhstan is committed to its 
undertakings with regard to the timely and effective 
attainment of the Millennium Development Goals. The 
recently published report on Kazakhstan’s progress in 
implementing the Millennium Development Goals 
report in Kazakhstan reveals that as a result of 
successful reforms my country is close to reaching 
important targets in this area.  
 Today Kazakhstan is confidently leading other 
post-Soviet States in all macroeconomic indicators. 
The Government of Kazakhstan is implementing a 
large-scale programme to ensure further development 
in the social field. Human development is the focus of 
all these efforts. Kazakhstan is reaching a new level in 
the area of sustainable development. The national 
Government is paying priority attention to poverty, 
women’s issues, employment, financial aid from the 
State to poor families, the development of small and 
medium-sized businesses, and large-scale educational, 
health and environmental programmes.  
 We commend the United Nations and its 
specialized agencies for their efforts to assist our 
country in addressing the effects of environmental 
disasters in the area of the Aral Sea and in the 
Semipalatinsk region. The problems facing those 
regions are global in their scope as the environmental 
situation there has negative effects on the habitat and 
livelihood of people all over the world. We urge the 
international community to be involved actively. In 
particular we ask it at this session of the General 
Assembly to support a draft resolution to be sponsored 
by Kazakhstan on the problems of the Semipalatinsk 
region.  
 International trade is an important factor for 
development. Accession to the World Trade 
Organization (WTO) is a priority for Kazakhstan. We 
consider further liberalization of trade and WTO 
membership as key elements of our country’s general 
development strategy. In 2003 Kazakhstan hosted the 
International Ministerial Conference on Transit 
Transport Cooperation. We attach great importance to 
  
 
16 05-51226 
 
that forum and believe that the special needs of 
landlocked developing countries should be fully taken 
into account in accordance with the decisions and 
recommendations emanating from the Almaty 
Programme of Action. The integration of Kazakhstan 
and other Central Asian States into the world economy 
is of exceptional importance both for the social and 
economic development of our region and for the world 
economy in general. Our country is committed to 
comprehensive cooperation with the other States of 
Central Asia. That is our consistent policy, unswayed 
by political exigencies. 
 Since the early years of its independence, 
Kazakhstan has been pursuing a principled policy of 
demilitarization and nuclear disarmament. We call for 
the universalization of international instruments in that 
area. This year we marked the tenth anniversary of the 
removal from the territory of Kazakhstan of all nuclear 
devices left over from the former Soviet Union. 
Kazakhstan has set a commendable example by 
voluntarily eliminating its nuclear arsenal, the fourth 
largest in the world, and shutting down the 
Semipalatinsk nuclear testing ground, the site of nearly 
500 nuclear explosions.  
 The global security system is in serious crisis 
today. The 2005 Review Conference of the Parties to 
the Treaty on the Non-Proliferation of Nuclear 
Weapons (NPT) failed to set up a balanced and 
comprehensive mechanism that would facilitate the 
strengthening of the international non-proliferation 
regime and the complete elimination of nuclear 
weapons.  
 Even more disturbing is the lack of clear 
recommendations on non-proliferation and disarmament 
in the outcome document of the summit (resolution 60/1). 
We believe that it is necessary to put in place a 
mechanism for international sanctions against States that 
violate both the NPT Treaty and the non-proliferation 
regime in general. Otherwise we will not be able to 
prevent the continuous spread of nuclear weapons around 
the world. Our country calls for the establishment and 
enhancement of controls over nuclear, chemical and 
biological materials and their production technologies in 
order to prevent terrorists from getting hold of deadly 
weapons. 
 Kazakhstan recognizes the special role of the 
International Atomic Energy Agency (IAEA). All of 
our country’s nuclear activities are being carried out in 
accordance with its standards and under its control. It 
is time to establish similar effective bodies within the 
framework of the international Conventions on 
chemical and biological weapons.  
 The international community should not relax 
efforts to combat illegal trafficking in conventional 
arms. According to the United Nations, some 500 
million small arms and light weapons are in circulation 
all over the world. We share the view of the Secretary-
General, who has compared small arms to weapons of 
mass destruction, because, year after year, they kill 
hundreds of thousands of people all over the world, 
thus fostering a culture of violence and terror and 
trampling on human rights. 
 Kazakhstan categorically condemns terrorism in 
all its forms and manifestations and considers it to be 
the most dangerous threat in today’s world. We are 
convinced that economic and social underdevelopment, 
poverty and misery breed international terrorism. That 
is why speedy economic advancement of poor 
countries is a priority task.  
 Yet the ideology of terrorism is a factor of no 
lesser importance. It is extremely dangerous that young 
people are increasingly being sucked into the 
ideological orbit of international terrorism. Fighting 
terrorism is a mission of paramount importance. For 
that reason, close attention should be paid to the efforts 
to prevent recruitment for terrorist operations.  
 In that context, the international community must 
urgently take practical steps to curb the ongoing drug 
trafficking across Central Asia. We cannot but be 
seriously concerned by the situation in Afghanistan. 
Kazakhstan appreciates cooperation with the United 
Nations Office on Drugs and Crime.  
 Enhanced regional cooperation in the struggle 
against international terrorism is also important. The 
Shanghai Cooperation Organization sets a positive 
example in that regard.  
 Kazakhstan believes that international 
cooperation in fighting terrorism should be pursued in 
strict compliance with the norms of international law. 
We support further universalization and enhancement 
of anti-terrorist treaty mechanisms. The signing by 
Kazakhstan of the International Convention for the 
Suppression of Acts of Nuclear Terrorism is a practical 
reaffirmation of that position. We are looking forward 
to the early completion of a comprehensive convention 
 
 
05-51226 17 
 
against international terrorism. At the same time, joint 
practical actions to curb that evil represent a key 
element of the international community’s counter-
terrorism activities. 
 International peacekeeping operations conducted 
under the umbrella of the United Nations remain an 
effective tool to prevent and settle crises and to ensure 
global and regional stability. The lack of an effective 
and comprehensive mechanism to address the root 
causes of destructive conflicts is a serious problem of 
peacekeeping. Preventive action and post-conflict 
peacebuilding constitute important elements of a 
comprehensive response by the United Nations to 
emerging crisis situations.  
 For Kazakhstan, the proposed Peacebuilding 
Commission is a step in the right direction. As its main 
mission it should strive to avert the recurrence of 
situations in which the lack of a peacebuilding strategy 
results in the escalation of internal conflicts and 
ultimately in States further losing their capacity to 
perform their sovereign functions in an effective and 
responsible way.  
 Our country is actively working on issues related 
to the Conference on Interaction and Confidence-
building Measures in Asia (CICA), which we treat as 
an important and useful forum for the exchange of 
views on security issues in the Asian region. It is 
encouraging to see that the CICA process is gaining 
momentum and has already become an important factor 
in today’s international relations. 
 Kazakhstan believes that the rule of law should 
play a leading role in international affairs today. 
Ignoring this principle is one of the main threats to 
peace and security. Continuing its consistent efforts to 
accede to international treaties concluded within the 
framework of the United Nations and to implement 
their provisions, Kazakhstan intends to ensure strict 
compliance with the rule of law at both national and 
international levels.  
 We closely link our country’s development to 
building a democratic society based on respect for the 
rights and freedoms of every individual. Kazakhstan 
supports the strengthening of democratic institutions 
and the human rights mechanisms of the United 
Nations designed to promote the rights and freedoms of 
citizens and to ensure compliance with the principles 
of non-interference and the sovereign equality of 
States.  
 Kazakhstan supports efforts to carry out a 
comprehensive reform of the United Nations 
encompassing all its principal organs. We strongly 
believe that priority attention should be paid to the 
General Assembly as the main deliberative, decision-
making and representative body of the Organization. 
The sensitive issue of reform of the Security Council 
should be resolved on the basis of broad international 
agreement. We are convinced that the enlargement of 
the Security Council in accordance with the principle 
of equitable geographical representation and taking 
into account the contribution of States concerned 
towards the development of the world economy and 
global security would serve the interests of many 
States and would facilitate comprehensive reform of 
the United Nations. 
 The United Nations needs to improve 
collaboration with regional organizations that make an 
important contribution to the collective security 
system. Kazakhstan has repeatedly proposed the 
creation of a standing body under the Secretary-
General that would coordinate cooperation between 
regional arrangements. In this context we would 
welcome the establishment of a standing committee on 
regional organizations.  
 We in Kazakhstan are convinced that in the 
twenty-first century the consolidation of peace and 
security is increasingly dependent on the development 
of dialogue and interaction between peoples of 
differing faces, cultures and civilizations. An interfaith 
dialogue is an integral part of the effort to promote the 
culture of peace and dialogue between civilizations and 
to advance the common values reflected in the 
Millennium Declaration. In this context, Kazakhstan is 
grateful to the international community for its support 
of our country’s actions to promote an interfaith 
dialogue. The General Assembly has recognized 
Kazakhstan’s positive role in this area through the 
adoption of a resolution. 
 As demonstrated over the past 60 years, the 
United Nations was, still is, and I am sure will continue 
to be a link between our countries and peoples. The 
United Nations will not allow our planet to slide into 
chaos and unrest. It is within our power to strengthen 
this link. Kazakhstan expresses confidence that the 
agreements reflected in the outcome document of the 
historic summit will serve the cause of bringing nations 
together in the face of existing challenges and threats, 
ensuring the security, welfare and dignity of our 
  
 
18 05-51226 
 
peoples, and strengthening the Organization itself for 
the sake of its noble goals. 